J-A13028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT SPIVEY                              :
                                               :
                        Appellant              :   No. 1823 EDA 2021

             Appeal from the PCRA Order Entered August 27, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000470-2012


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                            FILED SEPTEMBER 14, 2022

       Appellant, Robert Spivey, appeals from the August 27, 2021 Order and

Opinion that dismissed as untimely his second petition filed pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46. Upon review, we

affirm.

       On March 8, 2013, a jury convicted Appellant of First-Degree Murder

and Carrying a Firearm in Public in Philadelphia for the shooting death of

Alonzo Guy while both men were allegedly involved in selling illegal drugs in

the same neighborhood. On April 1, 2013, the court sentenced him to a term

of life imprisonment without parole.1 This Court affirmed Appellant’s judgment

of sentence on February 21, 2014, and Appellant did not file a petition for

allowance     of     appeal   with   the   Pennsylvania   Supreme   Court.   See
____________________________________________


1 The court also imposed a concurrent sentence of one to two years’
imprisonment for the firearms charge.
J-A13028-22



Commonwealth v. Spivey, 97 A.3d 809 (Pa. Super. 2014) (unpublished

memorandum).         Thus, Appellant’s judgment of sentence became final on

March 23, 2014, when the thirty-day period to seek review with the Supreme

Court expired. See 42 Pa.C.S. § 9545(b)(3).

      Appellant filed his first PCRA petition on September 8, 2014, which failed

to garner him relief.

      On March 13, 2020, Appellant filed the instant PCRA petition, his second,

almost six years after his judgment of sentence became final. On July 14,

2020, the PCRA court appointed counsel and, on November 5, 2020, Appellant

filed an amended counseled PCRA petition.        In his petition and amended

petition, Appellant alleged that three previously unavailable eyewitnesses to

the shooting were now available to testify, including: Marquise Lawrence,

Antoine Wilson, and Quinzell Anderson.         Appellant averred that these

witnesses, if called to testify, would support his claim that he shot the victim

in self-defense. In support, Appellant appended to his petition a summary of

an interview with Lawrence and a signed affidavit and interview from Wilson.

Appellant acknowledged the patent untimeliness of his petition but invoked

the “newly discovered facts” exception to the PCRA time-bar. See 42 Pa.C.S.

§ 9545(b)(1)( ii).

      On May 28 and July 6, 2021, the PCRA court conducted a bifurcated

hearing on Appellant’s petition.     The PCRA court heard testimony from

Appellant, Lawrence, and Wilson, all of which the PCRA court found to be not




                                     -2-
J-A13028-22



credible.   Additionally, the court heard testimony from William Klein,

Appellant’s investigator.

      Relevant to this appeal, as summarized by the PCRA court in its Order

and Opinion, Appellant testified that he knew all three proposed witnesses and

that they were present at the shooting.      Appellant explained that he had

known Lawrence his entire life because they both lived on the same street and

was aware that police attempted to interview Lawrence, but that Lawrence

refused to give a statement.

      Appellant also testified that he knew both Wilson and Anderson through

their mutual participation in a work-release program but only knew their

nicknames, “Twizz” and “Freak,” respectively.      Appellant stated that he

learned Wilson’s legal name in 2017 and Appellant’s wife reached out to

Wilson, who refused to participate in post-conviction proceedings until 2019

when Appellant hired an investigator to pursue a federal habeas corpus

petition.

      Appellant further testified that Anderson came to visit him while he was

imprisoned and awaiting trial. Appellant explained that he told Anderson that

Appellant’s attorney might ask him to testify at trial but failed to obtain

Anderson’s legal name or contact information.     Appellant stated he met a

fellow inmate who knew Anderson and was able to arrange another prison

visit in 2020, when he asked Anderson to testify, and Anderson agreed. See

PCRA Ct. Op., filed 8/27/21, at 4-7.




                                       -3-
J-A13028-22



      After hearing the evidence, the PCRA court found that Appellant failed

to plead and prove an applicable exception to the PCRA’s jurisdictional time-

bar. Specifically, the court found that Appellant failed to demonstrate due

diligence to ascertain cooperation from all three witnesses and failed to raise

his claim regarding Wilson in a timely manner as required by 42 Pa.C.S §§

9545(b)(1)(i-iii), (b)(2). Accordingly, on August 27, 2021, the PCRA court

issued an Order and Opinion, which dismissed Appellant’s petition as untimely.

      Appellant timely appealed.    Appellant filed a court-ordered Pa.R.A.P.

1925(b) statement and the PCRA court relied on its August 27, 2021 Order

and Opinion in lieu of a Rule 1925(a) opinion.

      Appellant raises the following issues for our review:

      1. The PCRA court erred in concluding that Appellant failed to
         meet either the after-discovered or newly[]discovered
         evidence exceptions to the PCRA time-bar.

      2. The PCRA court erred in concluding that the testimony of
         witnesses Wilson, Lawrence[,] and Anderson would not have
         compelled a different outcome or a finding of lesser culpability
         at trial.

Appellant’s Br. at 4 (some capitalization omitted).

      We review the denial of a PCRA Petition to determine whether the record

supports the PCRA cour t’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). This

Court grants great deference to the findings of the PCRA court if they are

supported by the record. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.

Super. 2007). Additionally, we view the evidence of record in a light most


                                     -4-
J-A13028-22



favorable to the prevailing party below and we are bound by the PCRA court’s

credibility   determinations   if   they   are   supported    by    the   record.

Commonwealth v. Flor, 259 A.3d 891, 902 (Pa. 2021). “We give no such

deference, however, to the court’s legal conclusions.” Commonwealth v.

Smith, 167 A.3d 782, 787 (Pa. Super. 2017).

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Zeigler, 148 A.3d 849, 853 (Pa. Super. 2016). A PCRA

petition, including a second or subsequent petition, must be filed within one

year of the date the underlying judgment of sentence becomes final.           42

Pa.C.S. § 9545(b)(1).      However, Pennsylvania courts may consider an

untimely PCRA petition if an appellant pleads and proves one of the three

exceptions set forth in Section 9545(b)(1) within one year of the date the

claim could have been presented. 42 Pa.C.S §§ 9545(b)(1)(i-iii),(b)(2).

      Appellant has conceded that his petition is facially untimely and

attempts to invoke the timeliness exception under Section 9545(b)(1)(ii). To

satisfy this exception, a petitioner must plead and prove “the facts upon which

the claim is predicated were unknown to the petitioner and could not have

been ascertained by the exercise of due diligence.”                42 Pa.C.S. §

9545(b)(1)(ii). Our Supreme Court has held that this exception “does not

require any merits analysis of the underlying claim.”        Commonwealth v.

Bennett, 930 A.2d 1264, 1271 (Pa. 2007).          Rather the exception merely

requires the petitioner to plead and prove two elements: “1) the facts upon



                                      -5-
J-A13028-22


which the claim was predicated were unknown and 2) could not have been

ascertained by the exercise of due diligence.” Id. at 1272 (internal quotation

marks and emphasis omitted), citing 42 Pa.C.S. § 9545(b)(1)(ii).

      Due diligence requires a petitioner to make reasonable efforts to

uncover facts that may support a claim for collateral relief. Commonwealth

v. Burton, 121 A.3d 1063, 1071 (Pa. Super. 2015). Moreover, a petitioner

must explain why he could not have learned the new facts earlier by exercising

due diligence. Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa. 2001).

      In his amended PCRA petition and brief to this court, Appellant conflates

the requirements for the newly discovered facts exception to the PCRA time-

bar with the distinct requirements for a substantive claim of after-discovered

evidence in a timely filed petition. See Commonwealth v. Burton, 158 A.3d

618, 702-706 (explaining the difference between the two claims) (Pa. 2017).

Although not entirely clear, it appears that Appellant avers the “new fact” that

each witness is finally willing to cooperate with testifying on his behalf and/or

the “new fact” that he finally discovered Wilson and Anderson’s legal names.

Using the incorrect after-discovered evidence legal standard, Appellant argues

that the PCRA court abused its discretion when it found that he failed to plead

and prove an exception to the PCRA time-bar. Appellant’s Br. at 4, 10. We

disagree.

      As stated above, Appellant was required to prove “the facts upon which

the claim is predicated were unknown to the petitioner and could not have


                                      -6-
J-A13028-22


been ascertained by the exercise of due diligence” in order for the PCRA court

to have jurisdiction to consider the merits of his claims.       42 Pa.C.S. §

9545(b)(1)(ii). However, the PCRA court did not find Appellant’s testimony to

be credible that he exercised due diligence in securing the newly named

witnesses’ cooperation and testimony.

     With regards to Lawrence, the court emphasized that Appellant knew

his name and address from growing up with him and failed to demonstrate

that he exercised due diligence in obtaining his cooperation. The trial court

opined:

     By [Appellant]’s own admission, he was with Lawrence on the day
     of the homicide and he knew Lawrence’s name and address,
     having lived on the same block of Cleveland Street. [Appellant]
     was aware that Lawrence had witnessed the shooting and that it
     involved his cousin, the decedent. While he was incarcerated,
     [Appellant] was only able to contact Lawrence through third
     parties and letters, which this Court also finds incredible. None of
     this correspondence has been provided to this court. Moreover,
     [Appellant] was aware that Lawrence was interviewed by homicide
     detectives a week after the instant shooting, but still did not
     inform his attorney of Lawrence’s value as a witness. [Appellant]
     could have brought this claim any time before, during, or after his
     trial, and he has not provided a justifiable reason for failing to do
     so.

PCRA Ct. Op., filed 8/27/21, at 11 (some capitalization omitted).

     The PCRA court likewise did not believe Appellant’s testimony regarding

his efforts to locate Wilson. The court emphasized that Appellant admitted

knowing Wilson’s name in 2017, rendering this claim, brought three years

later, untimely. The court opined:

     Even though [Appellant] was with Wilson on the day of the
     homicide he wants this court to believe that he could not locate

                                     -7-
J-A13028-22


       him because he only knew him by his nickname, and that he was
       only able to contact him after his federal habeas corpus attorney
       located him. This court rejects [Appellant]’s assertion that he did
       not know Wilson’s [legal] name as he would have known his name
       from befriending him while on work release. This court also does
       not believe that he did not inform his trial attorney of Wilson’s
       existence and his potential utility as a witness at trial.
       Furthermore, by Petitioner’s own admission, he knew Wilson’s
       name from as early as 2017, when he discovered it from a fellow
       inmate and informed his Wife. For that reason alone, this claim is
       untimely because [Appellant]’s knowledge of Wilson’s [legal]
       name and address as early as 2017 meant that he would have had
       sixty days[2] from that date to bring a timely claim.

Id. at 10-11 (some capitalization omitted).

       Finally, the PCRA court found that Appellant failed to demonstrate due

diligence with regards to Anderson, noting that Appellant should have made

efforts to secure Anderson’s contact information when Anderson visited him

in prison:

       Appellant may not have known Anderson’s [legal] name at the
       time of the shooting, but Anderson’s visit to [Appellant] while he
       was imprisoned and awaiting trial would have provided enough
       evidence to contact him. [Appellant] could have informed his trial
       attorney of the visit and used Anderson’s check-in at the prison to
       discover his [legal] name and address. [Appellant] even admitted
       that he informed Anderson that his attorney may contact him to
       testify during this visit, but [Appellant] failed to perform any due
       diligence to locate him.

Id. at 11 (some capitalization omitted).



____________________________________________


2 Effective December 24, 2018, Section 9545(b)(2) now provides that for
claims arising on or after December 24, 2017, “[a]ny petition invoking an
exception . . . shall be filed within one year of the date the claim could have
been presented.” A prior version of the statute, in effect in 2017, required
any claims to be filed within sixty days of the date the claim could have been
presented.

                                           -8-
J-A13028-22



      Upon review, we observe that Appellant knew that all of these witnesses

were present at the time of the shooting. As the PCRA court emphasizes,

Appellant fails to demonstrate what efforts he or his attorney made to secure

the witnesses’ testimony prior to trial and fails to prove that he had exercised

due diligence in securing their cooperation. Simply put, the PCRA court did

not believe Appellant’s explanations regarding his efforts to contact Lawrence,

Wilson, and Anderson, and correctly found that Appellant failed to bring his

claim regarding Wilson in a timely manner. The record supports the PCRA

court’s findings, and we decline to reweigh the evidence or usurp the PCRA

court’s credibility determinations.

      In conclusion, Appellant failed to plead and prove any of the timeliness

exceptions provided in 42 Pa.C.S. § 9545(b)(1) and the PCRA court properly

dismissed Appellant’s petition as untimely.    The record supports the PCRA

court’s findings, and its order is free of legal error.   We, thus, affirm the

dismissal of Appellant’s petition.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/2022




                                      -9-
J-A13028-22




              - 10 -